Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 13, 2009                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

  136377                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
  SELFLUBE, INC.,                                                                                      Robert P. Young, Jr.
            Plaintiff,                                                                                 Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  v                                                                 SC: 136377                                           Justices
                                                                    COA: 261743
                                                                    Kent CC: 03-005407-CK
  JJMT, INC., and JAMES A. DEHAAN,
               Defendants/Cross-
               Defendants/Fourth-Party
               Defendants-Appellees,
  and

  ACTION INDUSTRIAL SUPPLY COMPANY,
            Defendant/Cross-Plaintiff/Third-
            Party Plaintiff,
  v

  H.S. DIE & ENGINEERING, INC.,
              Third-Party Defendant/Fourth-
              Party Plaintiff-Appellant,
  and

  THOMAS WOOD,
          Defendant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  September 24, 2008. The application for leave to appeal the March 25, 2008 judgment of
  the Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 13, 2009                      _________________________________________
           0310                                                                Clerk